Citation Nr: 1205536	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for skin conditions of the hands and feet.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for acid reflux with hiatal hernia.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for diverticulosis.

8.  Entitlement to service connection for arthritis of the hands and elbows.

9.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the above claims.  In December 2011, the Veteran was afforded a personal hearing before the undersigned.  

The issues of service connection for acid reflux, diverticulosis, and prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In August 1982, the RO denied the Veteran's claim for service connection for fungus of the feet.  The Veteran was notified of the determination and of his appellate rights, but he did not perfect an appeal of the determination and the decision became final. 

2.  Evidence relevant to the Veteran's claim received since the August 1982 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  Tinea manuum and onychomycosis had their onset in service.

4.  Tinnitus had its onset in service.

5.  Bilateral ear hearing loss had its onset in service.

6.  The preponderance of the evidence shows that the Veteran's COPD was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

7.  There is no competent evidence of record showing that the Veteran currently suffers from arthritis of the hands and elbows.


CONCLUSIONS OF LAW

1.  The August 1982 RO decision denying the claim for service connection for fungus of the feet is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for skin conditions of the hands and feet received since the last final August 1982 decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Tinea manuum and onychomycosis were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Tinnitus was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

6.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1103, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.300 (2011). 

7.  The criteria for entitlement to service connection for arthritis of the hands and elbows have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for service connection for skin conditions of the hands and feet claim and grants service connection for skin conditions of tinea manuum and onychomycosis, tinnitus, bilateral hearing loss, and hemorrhoids.  As such, no discussion of VA's duty to notify and assist is necessary for those issues.

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in January 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed COPD and arthritis disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and VA and private treatment records have been obtained.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran's current COPD and arthritis are associated with an established event, injury, or disease in service; or otherwise associated with military service because there is no report of a continuity of symptomatology and no medical evidence suggesting a link to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

II.  Claim to reopen

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for fungus of the feet in August 1982.  The RO denied service connection based on no evidence of residuals of the inservice attacks of ringworm, a normal separation examination, no evidence of chronicity or recurrence, and recent reports were too far from service to be service-connected.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in November 2006.  During the December 2011 hearing, the Veteran stated that his current claim is for the same disability that was denied in August 1982.  See Transcript of December 2011 hearing, p.16.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in August 1982 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment showing that the Veteran was treated for skin problems of the feet and hands in April 2009 and October 2009.  He had a history of scaling on the right hand and wrist and both feet since service in 1967.  At the April 2009 treatment, he was diagnosed as having possible tinea manuum and seborrheic dermatitis.  In October 2009, the diagnosis was tinea pedis and onychomycosis, probable chronic eczema on the right wrist and elbows, and seborrheic dermatitis.  The record also contains a transcript of the December 2011 hearing during which he testified that his tinea manuum and nail fungus have been chronic since service.  The Board finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates continuity of symptoms since service.  As new and material evidence has been presented, the claim is reopened.  

III.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Skin conditions of the hands and feet

As the Veteran's claim for service connection for skin conditions of the hands and feet has been reopened in this decision, the Board will now address the issue of entitlement to service connection on the merits.  

The Veteran asserts that while he was stationed in Vietnam, he began having fungus of the hands and feet that continued since service.  See Transcript of December 2011 hearing, p.14-15.

After a careful review of the evidence of record, the Board finds that service connection is warranted for tinea manuum and onychomycosis.

During service, the Veteran was treated for ringworm on the left side of the neck in September 1966, on both legs and finger in June 1967, on the left forearm in June 1968, and on the left forearm, left hand, and right side of the abdomen in October 1968.  A December 1968 separation examination indicated that the Veteran had no abnormalities of the skin.  

Following service, the Veteran received treatment for his hands and feet.  In a letter dated March 1982, the Veteran's private physician stated that the Veteran was seen in his office in February 1982 with tinea unguium and manuum type of fungus infections of the hands and nails and was prescribed Lotrimin cream and Ketoconazide.  The Veteran underwent a VA examination in May 1982 and complained of having peeling skin on the right hand and both feet and soft and thick nails.  The examiner reported a history of dermatitis of the right hand and feet in service.  He was diagnosed as having tinea manuum and onychomycosis.  VA treatment for his skin conditions in April 2009 and October 2009 revealed a reported history of scaling on the right hand and wrist and both feet since service in 1967.  During the April 2009 treatment, the Veteran was diagnosed as having possible tinea manuum and seborrheic dermatitis.  In October 2009, the Veteran was diagnosed as having tinea pedis and onychomycosis, probable chronic eczema on the right wrist and elbows, and seborrheic dermatitis.  

The Veteran credibly reported during the December 2011 hearing that during his first tour in Vietnam, he began having dry blisters on his hands and by the end of his second tour in Vietnam the skin on his feet, hand, fingernails, and toenails were about 3/16 inch thick.  He went to sickbay once or twice a month and was given Lanolin, which did not help his condition.  He went to his family doctor after service who gave him medication, which also did not help his condition.  The Veteran stated that his hand and feet condition was an ongoing problem since service that never went away.  

Based on a review of the evidence, the Board finds that service connection is warranted for tinea manuum and onychomycosis.  In reaching this determination, the Board finds that the Veteran is competent to observe his skin conditions of the hands and feet and also finds his report of having a chronic skin condition affecting his hands and feet since service both competent and credible.  Further, the evidence supports a finding that the Veteran had tinea manuum and onychomycosis since service as, in addition to him reporting having skin trouble since service and being treated for this condition following service by his family doctor, the medical evidence reveals that the Veteran had problems with fungus (ringworm) during service and continued treatment of fungal problems following service.  In light of the foregoing, the Board finds that service connection for tinea manuum and onychomycosis is warranted.

B.  Tinnitus and Bilateral Hearing Loss

Impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran had been diagnosed as having tinnitus and hearing loss according to VA standards.  See June 2008 VA examination.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for tinnitus and bilateral hearing loss.  

At the outset, it is noted that the Veteran's last duty assignment was that of mobile construction battalion.  He testified during the December 2011 hearing that he had loud noise exposure from training and using weapons, including M-14s, M-16s, M-60 machine guns, and 3.5 rocket launchers.  He was also exposed to loud noise from the heavy equipment he operated related to his construction work in service.  The Board finds his report of inservice noise exposure credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  

Having determined that the Veteran was exposed to noise during service, the Board must now consider whether the currently-diagnosed tinnitus and hearing loss are causally related to such exposure.  

Service treatment records are silent for any problems with hearing and the Veteran was given only a whisper voice test on separation, which was normal.  

The Veteran was afforded a VA examination in June 2008.  At that time, the Veteran reported having a gradual onset of hearing problems and first noticed an appreciable hearing problem about 10 or 12 years ago.  He also noticed transient tinnitus after firing weapons during training in service, which would subside.  He could not recall tinnitus in the early years after leaving service, but began to experience tinnitus about 10 to 12 years ago.  The examiner noted that the Veteran had noise exposure in service as well as noise exposure following service in his job, during which he would wear hearing protection, and recreationally when firing flintlock rifles and riding his motorcycle.  The Veteran did recall having ringing in his ears after firing flintlock rifles.  The Veteran was diagnosed as having tinnitus and normal to moderate bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  The examiner stated that the Veteran was exposed to hazardous noise levels working as a builder in a mobile construction battalion in Vietnam and the normal whispered voice tests were inconclusive as they were not frequency specific and would not allow the possibility of high frequency hearing loss to be ruled out.  The examiner, however, based his opinion on there being no hearing test results soon after service that would support the Veteran having military hearing loss and the earliest hearing test of record was this examination, which showed that the Veteran's hearing loss barely exceeded the VA disability criteria, which is 39 years following service.  Also, the examiner stated that he would have expected the Veteran to report hearing problems at least soon after service had his military noise exposure caused him significant hearing problems.  The examiner also noted the Veteran's post-service occupational and recreational noise exposure.  The examiner concluded that there was no evidence of record supporting that his present hearing loss was significantly due to service as opposed to natural progression, recreational noise exposure, and uncertain occupational noise.  The examiner also stated that he could not make a connection between the Veteran's tinnitus to hearing loss in service, but found that his tinnitus was more likely due to his recreational noise exposure as the Veteran reported having ringing in his ears after firing replica flintlock rifles, which was unprotected noise exposure for two or three weekends a month for about 20 years.

During the December 2011 hearing, the Veteran did state that he fired flintlocks for colonial war reenactments, but it was only for a period of four years and rode a motorcycle only recreationally.  He reported noticing ringing in his ears during service and it continued constantly since service.  He also reported noticing some diminished hearing acuity during service that worsened progressively.  He noticed after returning home that people had to communicate with him differently and he could not understand others that well.  

Based on a review of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  In reaching this determination, the Board notes that the Veteran is competent to identify the medical condition, i.e., bilateral hearing loss, and the Board finds his report of having diminished hearing acuity during and since service both competent and credible.  The June 2008 VA examiner provided an opinion that the Veteran's hearing loss was not related to service as he did not have significant hearing problems soon after service and there was recreational and possible occupational noise exposure following service.  The Board finds this opinion inconsistent with the examiner's reported findings of hazardous noise exposure during service.  In addition, the Veteran wore hearing protection during his post-service work and his recreational noise exposure was minimal as described during the December 2011 hearing compared to the noise exposure in service.  Finally, the examiner incorrectly based his opinion on the absence of significant hearing problems soon after service.  See Hensley, 5 Vet. App. at 159.  Although the Veteran did not seek treatment for significant hearing loss soon after service, he did report during the hearing that he observed having some hearing loss during and following service, which progressed.  As he is competent to observe having hearing problems, the Board finds that his testimony is sufficient to establish continuity of this disability.  As such, service connection for bilateral hearing loss is warranted.

In addition, the Board finds that service connection is warranted for tinnitus.  The June 2008 VA examiner provided an opinion that the Veteran's tinnitus was more likely related to post-service noise exposure and he was unable to make a connection between his hearing loss and tinnitus.  However, during the December 2011 hearing and the VA examination, the Veteran stated that he noticed tinnitus during his service in Vietnam.  He also stated during the hearing that he observed having tinnitus following separation, which had been constant.  Tinnitus is a condition where, under case law, lay observation has been found to be competent as to the presence of the disability; that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  In light of the foregoing, the Board finds that service connection for tinnitus is warranted.

C.  COPD

The Veteran claims that his COPD was caused by exposure to cement dust in service.  See Transcript of December 2011 hearing, p.8-9.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an COPD.

At the outset, it is noted that the Veteran's last duty assignment was that of mobile construction battalion; therefore, the Veteran worked in construction during service.  Service treatment records are silent for any problems relating to the lungs and the Veteran's lungs were found to be normal on separation.  

The medical evidence shows that the Veteran was not diagnosed with a lung disability until June 1999, about 31 years following service.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record showing that the Veteran's COPD had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding his lung disease make no mention of any link between this condition and service, including exposure to cement dust.  Post-service private treatment records reveal that the Veteran was diagnosed as having a tobacco-induced lung disease.  Medical treatment records show no other cause for the Veteran's lung disease aside from tobacco use.  The Veteran smoked one pack of cigarettes a day for 40 years.  There is no competent medical evidence of record showing that the Veteran's COPD had its onset during active service or is related to any in-service disease or injury.  

Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  For this reason, the Veteran's statements are not competent evidence to substantiate the claim that the current COPD is related to an injury, disease, or event of service origin.

As far as the Veteran's tobacco use overlapped with service, effective June 9, 1998, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during a Veteran's active service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim for service connection for COPD, and it must be denied.

D.  Hemorrhoids

The Veteran seeks service connection for hemorrhoids.  He contends that he began having diarrhea while in service, which progressed into hemorrhoids.  He also claims that the malaria pills they were given caused the diarrhea.  See Transcript of December 2011 hearing, p.11.

After a careful review of the evidence of record, the Board finds that service connection is warranted for hemorrhoids.

Service treatment records show that the Veteran was treated for diarrhea in February 1966.  

Following service the Veteran was treated for hemorrhoids.  The Veteran's private physician stated in a letter dated October 2009 that many of the antimalarial medications cause diarrhea, but he was not sure which the Veteran was issued in service.  

During the December 2011 hearing, the Veteran stated that he would have diarrhea after taking his weekly malaria pills, which continued as a chronic problem after service and he eventually developed hemorrhoids.  He was first treated for hemorrhoids about three months after service, which is a reoccurring problem.  

Based on a review of the evidence, the Board finds that service connection is warranted for hemorrhoids.  The Veteran asserts that he began to have diarrhea in service.  The Board finds the Veteran's report of having diarrhea during service and continuously since service and having hemorrhoids three months after separation both competent and credible and is supported by the in-service treatment of diarrhea, post-service treatment of hemorrhoids, and the October 2009 letter stating that many antimalarial pills cause diarrhea.  In light of the foregoing, the Board finds that service connection for hemorrhoids is warranted.

E.  Arthritis of the hands and elbows

The Veteran claims that rheumatoid arthritis of the hands and elbows was caused by exposure to Agent Orange.  See Transcript of December 2011 hearing, p.9.

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers arthritis of the hands and elbows.  While the evidence shows that the Veteran had a history of rheumatoid arthritis reported during private treatment in October 2006 and was diagnosed as having possible rheumatoid arthritis during VA treatment in September 2007, the record is silent for a confirmed diagnosis of this disability.  A current disability is required in order to establish service connection.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for arthritis of the hands and elbows and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for service connection for skin conditions of the hands and feet is reopened.

Service connection for tinea manuum and onychomycosis is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for COPD is denied.

Service connection for hemorrhoids is granted.

Service connection for arthritis of the hands and elbows is denied.


REMAND

The Veteran seeks service connection for acid reflux with hiatal hernia and diverticulosis claiming that antimalarial pills caused these problems.  See Transcript of December 2011 hearing, p.10.  The Veteran's private physician stated in a letter dated October 2009 that many antimalarial medications cause diarrhea, but he was not sure which the Veteran was issued in service.  The Veteran was treated for diarrhea during service and reported having diarrhea continuously since service, which he is competent to observe.  See Transcript of December 2011 hearing, p.13.  In light of the above, the Board finds that an examination is necessary in this case to determine the etiology of the Veteran's acid reflux with hiatal hernia and diverticulosis and whether they are related to or aggravated by service, including antimalarial pills that he took during service.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The determination of the above claims could affect the Veteran's claim for service connection for prostatitis as he claims that it is secondary to his gastrointestinal problems.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his acid reflux with hiatal hernia and diverticulosis.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination(s) to obtain opinions regarding the current nature and likely etiology of acid reflux with hiatal hernia and diverticulosis.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran's acid reflux with hiatal hernia and diverticulosis had their onset during active service or are related to any in-service disease or injury, including antimalarial pills taken during service.  In doing so, the examiner must acknowledge and discuss the Veteran's report as to the onset and chronicity of his acid reflux with hiatal hernia and diverticulosis.

The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report. 

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


